EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended October 25, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (Nov 2008 – Oct 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.3% 2.3% -6.2% -6.3% -7.9% -5.5% 0.0% -5.5% 10.3% -28.9% -0.5 -0.7 B** 0.3% 2.3% -6.6% -6.9% -8.5% -6.1% -0.7% -6.1% 10.3% -31.1% -0.6 -0.8 Legacy 1*** 0.3% 2.4% -4.4% -4.2% -5.8% N/A N/A -3.8% 10.3% -23.0% -0.3 -0.5 Legacy 2*** 0.3% 2.4% -4.6% -4.4% -6.2% N/A N/A -4.1% 10.3% -23.7% -0.4 -0.5 Global 1*** 0.3% 2.4% -4.0% -3.7% -5.8% N/A N/A -4.5% 9.9% -22.1% -0.4 -0.6 Global 2*** 0.3% 2.4% -4.2% -3.9% -6.1% N/A N/A -4.7% 9.8% -23.1% -0.4 -0.6 Global 3*** 0.3% 2.3% -5.5% -5.5% -7.7% N/A N/A -6.5% 9.8% -28.9% -0.6 -0.8 S&P 500 Total Return Index**** 0.9% 4.8% 25.5% 27.4% 16.6% 15.2% 7.5% 15.2% 16.3% -23.2% Barclays Capital U.S. Long Gov Index**** 1.1% 1.8% -8.1% -8.7% 5.4% 7.7% 6.6% 7.7% 13.6% -13.3% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 20% 20% Energy 1% Short Gasoline Blendstock 0.5% Short 1% Short Gasoline Blendstock 0.5% Short Crude Oil 0.4% Long Natural Gas 0.4% Short Grains/Foods 14% Long Corn 4.3% Short 14% Long Corn 4.3% Short Soybeans 1.8% Long Soybeans 1.8% Long Metals 5% Long Aluminum 2.6% Long 5% Long Aluminum 2.7% Long Copper LME 0.8% Short Copper LME 0.8% Short FINANCIALS 80% 80% Currencies 35% Short $ Euro 7.0% Long 35% Short $ Euro 7.0% Long Swiss Franc 3.7% Long Swiss Franc 3.8% Long Equities 25% Long DAX Index 4.2% Long 25% Long DAX Index 4.2% Long S&P 500 3.5% Long S&P 500 3.4% Long Fixed Income 20% Long Japanese Gov't Bonds 4.7% Long 20% Long Japanese Gov't Bonds 4.7% Long Bunds 2.4% Long Bunds 2.4% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil prices fell by more than 2% after the U.S. Energy Information Administration announced an increase in overall oil inventories.Heating oil prices lost more than 4% due to an overall decrease in demand, coupled with increased supplies. Grains/Foods Cotton prices fell in excess of 4% after the Indian Cotton Federation released data which showed an increase in overall cotton supplies.Coffee prices lost nearly 5% after favorable weather conditions in Brazil, the world’s largest coffee producer, increased the chances of a large harvest in 2014. Metals Precious metal markets rallied after downbeat U.S. labor market data was released and caused investors to seek safe-haven assets.Copper prices experienced losses as demand fell following the release of data from Chinese banks which showed an increase in the pace of mortgage loan write-offs by large Chinese banks. Currencies The New Zealand dollar depreciated by more than 2% after the president of the country’s Reserve Bank announced his intention to keep interest rates low after new restrictions on home lending practices were recently introduced.The Swiss franc appreciated materially on concerns about China’s economic stability. Equities The Nikkei 225 lost more than 3% as a stronger yen negatively affected Japan’s export industries.The German DAX Index reached an all time high despite poor economic data out of Germany. The run up can be attributed to asset flows from the U.S. to Europe. Fixed Income 30-Year U.S. Treasury Bonds gained almost 1% as sluggish economic data supported the Federal Reserve’s stance on continued capital injections.U.K. government bond prices appreciated on the same news. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
